Per Curiam.
Paragraph. 105 under section 2 of'the general tax act of 1921 (Acts 1921, pp. 38, 69) provides for the ievy of occupation taxes as- follows: “ Upon each .person, firm^ or cor- • poration whose business' is that of burying the dead ahd charging fór samé, commonly known as undertakers, iñ cities óf moré than 50.000 inhabitants, per annum, $200.00; in cities of, from 10,000 to 50,000 inhabitants, per annum, $100.-00; in cities of from 5.000 to 10,000 inhabitants, per annum, $50.00; ih cities or towns of from 2,500 to 5,000, $20.00; in cities or towns of less than 2,500 inhabitants, $10.00.” The above act does not violate article 7, section: 2, paragraph 1, of the constitution (Civil Codé,. § 6553) which provides: “All taxation shall be uniform upon the same *332class of subjects, and ad valorem on all property subject to be taxed within the territorial limits of the authority levying the tax, and shall be levied and collected under general laws,” nor does it violate article 1, section 1, paragraph 2, of the constitution (Civil Code, § 6358), which provides: Protection to person and property is the paramount duty of government, and shall be impartial and complete.” Wright v. Hirsch, 155 Ga. 229 (116 S. E. 795).
Under the ruling just announced, the trial judge erred in overruling the defendant’s demurrer.

Judgment reversed.


All the Justices concur, except AtJcinson and Hill, JJ., dissenting.